DETAILED ACTION

2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 and 05/12/2022 are incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/19/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8, 11,12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zang; Hui (US 20210233947 A1) hereinafter “Zang” in view of CHANG; Yen-Chen et al. (US 20210028212 A1) hereinafter “Chang”

With respect to claim 1, Zang discloses an image sensor comprising:
a substrate 102 (fig.13)
first photodiodes 106 (Fig.13) and second photodiodes 104 (Fig.13) alternately disposed in the substrate, 
wherein an area of each of the first photodiodes is less than an area of each of the second photodiodes from a top view; 
an interlayer 124 (Fig.13) disposed on the substrate; 
a micro-lens layer 134 (Fig.13) disposed on the interlayer;
	However, Zang does not explicitly disclose a light-guiding structure disposed in the interlayer and over at least one of the first photodiodes or the second photodiodes, wherein a refractive index of the light- guiding structure is greater than a refractive index of the interlayer, and a micro-lens layer disposed on the interlayer. 
On the other hand, Chang discloses an interlayer 104 (Fig.1) disposed on the substrate;
a light-guiding structure 210 (Fig.1) disposed in the interlayer and over at least one of the first photodiodes or the second photodiodes, wherein a refractive index of the light- guiding structure is greater than a refractive index of the interlayer (para [0026-0028], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zang according to the teaching of the Chang in order to Improve the ratio of light transmittance in vertical direction to light transmittance in horizontal direction.

With respect to claim 2, Zang in view of Chang discloses the image sensor as claimed 
in claim 1,however it does not explicitly disclose wherein an angle between a sidewall and a top surface of the light-guiding element is between 650 and 900. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 3, Zang in view of Chang discloses the image sensor as claimed 
in claim 1, wherein the light-guiding structure has a rectangular or a trapezoidal shape in a cross-sectional view (210, Chang, Fig.1).

With respect to claim 4, Zang in view of Chang discloses the image sensor as claimed 
in claim 1, wherein the light-guiding structure is disposed over at least one of the first photodiodes. (210, Chang, para [0028]).

With respect to claim 6, Zang in view of Chang discloses the image sensor as claimed 
in claim 1, wherein the light-guiding structure is disposed over at least one of the second photodiodes (Chang, para [0028]).

With respect to claim 8, Zang in view of Chang discloses the image sensor as claimed 
in claim 1, wherein the light-guiding structure is disposed over at least one of the first photodiodes and at least one of the second photodiodes (Chang, para [0035]).

With respect to claim 11, Zang in view of Chang discloses the image sensor as 
claimed in claim 10, further comprising a color filter array having a plurality of color filters disposed between the interlayer and the micro-lens layer, wherein each of the color filters overlaps two adjacent micro- lenses (126 Zang, Fig.13). 

With respect to claim 12, Zang in view of Chang discloses the image sensor as 
claimed in claim 11, wherein each of the color filters corresponds to one of the first photodiodes below one of the micro-lenses and one of the second photodiodes below another one of the micro-lenses that is adjacent to the one of the micro-lenses (126 Zang, Fig.13).  

With respect to claim 14, Zang in view of Chang discloses the image sensor as 
claimed in claim 11, wherein the plurality of color filters have a rectangular shape, a square shape, or a combination thereof from a top 3 view (126, Zang, Fig.13). 


Claim(s) 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zang; Hui (US 20210233947 A1) hereinafter “Zang” in view of CHANG; Yen-Chen et al. (US 20210028212 A1) hereinafter “Chang” as applied in claim1 above, further in view of MORIYASU; Kenta (US 20150216486 A1) hereinafter “Moriyasu”

With respect to claim 5, Zang in view of Chang discloses the image sensor as claimed 
in claim 4. However, Zang in view of Chang does not explicitly disclose wherein an extinction coefficient of the light-guiding structure is between 0.1 and 0.3, and the refractive index of the light-guiding structure is between 1.4 and 2.0. 
On the other hand, Moriyasu discloses wherein an extinction coefficient of the light-guiding structure is between 0.1 and 0.3, and the refractive index of the light-guiding structure is between 1.4 and 2.0 (Moriyasu [0029], Moriyasu discloses the same material as applicant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zang in view of Chang according to the teachings of Moriyasu in order to reduce the work of the operator during the image taking process.

With respect to claim 7, Zang in view of Chang discloses the image sensor as claimed
in claim 6. However, Zang in view of Chang does not explicitly disclose wherein an extinction coefficient of the light-guiding structure is between 0.001 and 0.01, and the refractive index of 3 the light-guiding structure is between 1.4 and 2.0. 
On the other hand, Moriyasu discloses wherein an extinction coefficient of the light-guiding structure is between 0.001 and 0.01, and the refractive index of 3 the light-guiding structure is between 1.4 and 2.0 (Moriyasu [0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zang in view of Chang according to the teachings of Moriyasu in order to reduce the work of the operator during the image taking process.

With respect to claim 9, Zang in view of Chang discloses the image sensor as claimed in claim 8, wherein: the refractive index of the light-guiding structure is between 1.4 and 2.0 (Chang, para [0035]). However, Zang in view of Chang does not explicitly disclose the light-guiding structure disposed over the at least part of the first photodiodes has an extinction coefficient is between 0.1 and 0.3; and the light-guiding structure disposed over the at least part of the second photodiodes has an extinction coefficient is between 0.001 and 0.01. 
On the other hand, Moriyasu discloses the light-guiding structure disposed over the at least part of the first photodiodes has an extinction coefficient is between 0.1 and 0.3; and the light-guiding structure disposed over the at least part of the second photodiodes has an extinction coefficient is between 0.001 and 0.01 (Moriyasu [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zang in view of Chang according to the teachings of Moriyasu in order to to reduce the work of the operator during the image taking process.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Zang; Hui (US 20210233947 A1) hereinafter “Zang” in view of CHANG; Yen-Chen et al. (US 20210028212 A1) hereinafter “Chang” as applied to claim 1 above, and further in view of Zhao; Cheng et al. (US 20190333953 A1) hereinafter “Zhao”

With respect to claim 15, Zang in view of Chang discloses the image sensor as 
claimed in claim 1. However, Zang in view of Chang does not disclose further comprising a passivation layer 215 (Zhao, Fig.2) disposed on the micro-lens layer.
On the other hand, Zhao discloses a passivation layer 215 (Zhao, Fig.2) disposed on the micro-lens layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zang in view of Chang according to the teachings of Zhao in order to improve the optical performance of the HDR camera. 


Claim(s) 10, 13, 16 – 20, are rejected under 35 U.S.C. 103 as being unpatentable Zang; Hui (US 20210233947 A1) hereinafter “Zang” in view of CHANG; Yen-Chen et al. (US 20210028212 A1) hereinafter “Chang” as applied to claim1 above, and further in view of Yokogawa; Sozo et al. (20170366770 A1) hereinafter “Yokogawa”

With respect to claim 10, Zang in view of Chang discloses the image sensor as 
claimed in claim 1. However, Zang in view of Chang does not explicitly disclose wherein the micro-lens layer comprises a plurality of micro-lenses and each of the micro lenses is disposed over one of the first photodiodes and one of the second photodiodes.
On the other hand, wherein the micro-lens layer comprises a plurality of micro-lenses and each of the micro lenses is disposed over one of the first photodiodes and one of the second photodiodes (41 Yokogawa, Fig.4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zang in view of Chang according to the teachings of Yokogawa in order to improve the oblique incidence characteristic corresponding to the normal pixel. 

With respect to claim 13, Zang in view of Chang discloses the image sensor as 
claimed in claim 11. However, Zang in view of Chang does not disclose wherein any two 
adjacent color filters have different colors. 
On the other hand, Yokogawa discloses wherein any two adjacent color filters have different colors (Yokogawa, para [0091].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zang in view of Chang according to the teachings of Yokogawa in order to Improve the oblique incidence characteristic corresponding to the normal pixel. 



	With respect to claim 16, Zang in view of Chang discloses the image sensor comprising: 
a substrate 102 (Zang, fig.13); 
first photodiodes 106 (Zang, Fig.13) and second photodiodes 104 (Zang, Fig.13) alternately disposed in the substrate, wherein an area of each of the first photodiodes is less than an area of each of the second photodiodes from the top view;
an interlayer 124 (Fig.13) disposed on the substrate; 
a light-guiding structure 210 (Chang, Fig.1) disposed in the interlayer 104 (Chang, Fig.1) and over at least one of the first photodiodes or the second photodiodes (para [0028]); 
However, Zang in view of Chang does not explicitly disclose a color filter array having a plurality of color filters disposed on the interlayer; and a micro-lens layer disposed on the color filter array, wherein the micro-lens layer comprises a plurality of micro-lenses, and wherein each of the color filters overlaps two adjacent micro-lenses.
On the other hand, Yokogawa discloses a color filter array 32 (Fig.4,) having a plurality of color filters disposed on the interlayer; and 
a micro-lens layer 41 (Fig.4) disposed on the color filter array, wherein the micro-lens layer comprises a plurality of micro-lenses, and wherein each of the color filters overlaps two adjacent micro-lenses.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zang in view of Chang according to the teaching of the Yokogawa in order to Improve the oblique incidence characteristic corresponding to the normal pixel. 

With respect to claim 17, Zang in view of Chang, and Yokogawa disclose the image sensor as claimed in claim 16, wherein a refractive index of the light-guiding structure is greater than a refractive index of the interlayer (Chang, para [0035]).

With respect to claim 18, Zang in view of Chang, and Yokogawa disclose the image sensor as claimed in claim 16, wherein each of the micro lenses is disposed over one of the first photodiodes and one of the second photodiodes (41, Yokogawa, Fig.1).

With respect to claim 19, Zang in view of Chang, and Yokogawa disclose the image sensor as claimed in claim 18, wherein each of the color filters corresponds to one of the first photodiodes below one of the micro-lenses and one of the second photodiodes below another one of the micro-lenses that is adjacent to the one of the micro-lenses (Chang, para [0030]).

With respect to claim 20, Zang in view of Chang, and Yokogawa disclose the image sensor as claimed in claim 16, wherein any two adjacent color 2 filters have different colors (Yokogawa, para [0091]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./Examiner, Art Unit 2895                                                                                                                                                                                                        
/ALI NARAGHI/Examiner, Art Unit 2895